[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This action was brought to recover for injuries suffered by the plaintiff as a result of being bitten by a dog owned or kept by the defendants1 pursuant to C.G.S. § 22-357. Summary judgment had been rendered in favor of the plaintiff on the issue of liability and, a claim for a jury trial having been withdrawn, the issue of the plaintiff's damages was tried to the court.
The plaintiff was bitten by the defendant's dog on October 15, 1995 as she was walking on a public highway in the town of Greenwich. While being walked by the defendant on the opposite side of the street, the dog broke loose and attacked the plaintiff, biting down on her right thigh. The dog, a German Shepherd, weighed 98 lbs. and pulled the plaintiff forward as he CT Page 7020 crunched down on her leg. She experienced a deep burning pain, felt sick, and felt a wrench in her back.
The plaintiff testified that she felt in a state of shock and walked home. She feared the risk of rabies, aware that her next door neighbor's child had died of that disease shortly before this incident. She testified that as she walked home, the pain became excruciating. She phoned the police who responded to her house; however, she drove herself to Greenwich Hospital after the police left.
At the hospital, an ice pack was applied to her thigh and the wound was washed down. She received a tetanus shot and was required to have the first of six injections against rabies. She drove herself home from the hospital and was quite sick for several days. Her leg was swollen from the bite area down past her knee and she had difficulty sleeping for several weeks. From photographs taken after the injury, the court was shown the teeth marks of the dog, the discoloration of the skin and the swollen leg. During the course of the trial the court was requested to, and did, view the plaintiff's injured leg.
The damages claimed by the plaintiff include puncture wounds and permanent scarring, nerve damage, injury to her back, physical pain and suffering, mental anguish as a result of the trauma, and impairment of her ability to carry out and enjoy life's activities.
The court heard testimony from Dr. Richard Sweet, a neurologist, and from Dr. Richard Davidson, a chiropractor. The court also received medical reports or medical notes into evidence, including those of Dr. Laurence Kirwan, a plastic surgeon, Dr. David Burchenal, the plaintiff's family physician, Dr. William Walsh, an orthopedist, and Dr. James Donaldson, a physician retained by the defendants for an independent medical examination of the plaintiff. The Greenwich Hospital records also became an exhibit.
From all of the testimony and evidence in the case, the court finds that the plaintiff was attacked and bitten by a large German Shepherd dog on October 15, 1995; that the bite was serious and that it caused severe discoloration and several puncture wounds; that the plaintiff was sick and sore for several days, and that she needed crutches and then a cane to get about for several weeks. The court finds the scarring and CT Page 7021 discoloration, although substantially improved, to be permanent in nature. Although she did consult with a plastic surgeon there is no evidence that she ever followed up with him, or that surgery would be performed in the future.
Medical testimony has shown that although she suffered no permanent partial disability, the trauma to the nerves in her leg is responsible for a "permanent problem" which requires medication to control and probably will continue to be required. This medication will require yearly monitoring. The plaintiff endured physical pain and suffering from the incident, and was subjected to six painful rabies shots, which the court cannot minimize. She suffered emotional distress from fear of contracting rabies, and testified that she has now a fear of large dogs. She also is unable to take as much exercise in walking as she had previously.
The plaintiff testified that at the time of the attack she lurched or was pulled forward by the dog and felt a wrench in her back. She has a long history of back problems and the medical records of her chiropractor were shown to be inaccurate and unreliable and his testimony not credible. The report of Dr. Walsh, the orthopedist, dated October 30, 1996, did not report back injury2.
The plaintiff is a 53 year old woman with a life expectancy of 28.6 years. She suffered a frightful trauma resulting in physical and mental pain and suffering, and had a relatively lengthy period of recovery. She has been left with some permanent scarring, and will probably need, on an ongoing basis, medication to control her permanent condition due to the traumatic neuropathy in the thigh. Her economic damages, in the form of medical expenses, was stipulated to be $4,272.67 of which she was paid from collateral sources $3,445.62, leaving out-of-pocket medical expenses of $827.05.
The court finds the non-economic damages of the plaintiff's injuries to be $60,000. Therefore, the court awards the plaintiff fair, just and reasonable compensation as follows:
         Economic damages                    $   827.05 Non-economic damages                $60,000.00 ____________ Total                               $60,827.05 Plus costs.
CT Page 7022
So Ordered.
Dated at Stamford, Connecticut, this 5th day of June, 1997.
D'ANDREA, J.